Citation Nr: 1030299	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-04 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a spinal 
fracture.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1970 to December 1971.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a June 2010 letter, shortly after the Veteran was informed his 
case had been certified to the Board of Veterans' Appeals in 
Washington, DC., he submitted a request to the Board to appear at 
a hearing before a member of the Board.  The Board understands 
this to mean at a hearing to be conducted at the RO.  This 
request should be accommodated.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a 
hearing before a member of the Board at the 
Montgomery, Alabama RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


